Citation Nr: 1632503	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 15, 2011, for residuals, back injury, diagnosed as intervertebral and degenerative disc disease (DDD) of the lumbar spine.  
 
2.  Entitlement to a rating in excess of 40 percent since July 15, 2011, for residuals, back injury, diagnosed as intervertebral and DDD of the lumbar spine.  
 
3.  Entitlement to an initial rating in excess of 10 percent prior to July 15, 2011, for radiculopathy of the right lower extremity.  
 
4. Entitlement to an initial rating in excess of 30 percent since July 15, 2011, for radiculopathy of the right lower extremity.  

5.  Entitlement to service connection for radiculopathy of the left lower extremity.

6.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's lumbar spine disability.  Service connection was granted for radiculopathy of the right lower extremity and a 10 percent rating was awarded, effective March 14, 2008.  The Veteran disagreed with the ratings and the current appeal ensued.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of that hearing is of record and associated with the Veteran's claims file.  

The Board remanded the claims in June 2011 for further development.  

By rating decision of September 2011, the RO increased the 10 percent rating for intervertebral and DDD to 40 percent, effective July 15, 2011 and increased the 10 percent rating for radiculopathy of the right lower extremity to 30 percent, effective July 15, 2011.  However, the Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore those claims were still considered to be in appellate status.  

In July 2014, the Board denied the issues presently on appeal.  In August 2014, the Veteran then timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Remand (JMR), the Court vacated this decision and remanded the issues for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is still necessary prior to a final decision in this claim. 

In the August 2015 JMR, the parties determined that remand was warranted because the July 2011 medical opinion did not substantially comply with the June 2011 remand.  The parties agreed that remand is necessary because the July 2011 VA medical opinion failed to discuss whether (and to what extent if any) the Veteran's back disorders affect his daily activities of living and failed to provide a complete discussion of all current findings in relation to the pertinent evidence of record with regard to the low back and right lower extremity radiculopathy claims.  

The parties also agreed that the Board erred by relying on the July 2011 VA medical opinion to deny the issues on appeal.  The parties stated that remand was necessary because the Board failed to sufficiently discuss relevant medical evidence of record as it applied to the Board's denial of ratings in excess of 10 percent for the Veteran's low back disability and right lower extremity radiculopathy prior to July 15, 2011.  In pertinent part, the parties indicated that notes that the Veteran's private doctor M.E.T., MD wrote on the Veteran's VA August 2008 examination report, notes in a November 2008 letter from Dr. M.E.T., and annotated pages of an August 2008 MRI report were not addressed.  All of the aforementioned evidence needs to be addressed prior to final adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the parties assert that the issue of a TDIU was not properly addressed on the record.  It is maintained that the Board's finding did not take into account potentially favorable evidence related to a TDIU claim.  

Finally, in an April 2016 statement from the Veteran's attorney in support of his case, it was raised that in addition to the evidence cited in the JMR that was not considered, the attorney stated that there were other VA treatment records, including physical therapy records addressed in her letter, that the July 2011 VA medical opinion did not address.  Moreover, the attorney indicated that the Board previously inferred the issue of service connection for the left lower extremity which was returned to the AOJ for development and adjudication.  That issue according to the attorney, is inextricably intertwined with the raised issue of TDIU and if adjudicated favorably, will be relevant to the TDIU inquiry on the merits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board concludes that the TDIU issue was raised in connection with the increased rating and initial rating claims and must be adjudicated as part of the claims for increased compensation and initial adjudication of a claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence related to the Veteran's low back disability, right lower extremity radiculopathy and TDIU claims, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ and any pertinent medical or other evidence relative to the left lower extremity radiculopathy service connection claim. 

2.  To the extent that any VA record is not fully legible, the AOJ should ensure that a legible copy of the record is associated with the claims file, to specifically include the September 30, 2010, VA physical therapy note.  

3.  Schedule the Veteran for an appropriate examination by a qualified examiner to determine the severity of his service-connected back and right lower extremity disorders and to determine the presence and, if present, the etiology and severity of left lower extremity radiculopathy or other disorder.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  

The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of the symptoms associated with the disabilities and note that, in addition to any new medical evidence, the Veteran's personal statements have also been taken into account.  Notes from the Veteran's private physician Dr. M.E.T., August 2008 MRI reports, and September 30, 2010, VA physical therapy notes addressed in the August 2015 JMR; and VA 2010 and 2011 physical therapy and rehabilitation and treatment notes addressed in his attorney's April 2016 statement in support of the claim must also specifically be addressed.  

a.) For the back/spinal examination, the examination report should specifically state the current degree of limitation of motion of the Veteran's thoracolumbar spine, to include the individual ranges of motion, and any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if favorable or unfavorable ankylosis is present in the thoracolumbar spine.  The examiner is also asked to discuss whether (and to what extent, if any) the Veteran's back disorders affect his daily activities of living and occupational duties.  In addition, the examiner should correlate the findings from the August 2008 VA examination report, the July 2011 VA examination report, the medical evidence addressed in the August 2015 JMR, as noted in the paragraph above, and the medical evidence addressed in the attorney's April 2016 statement in support of the Veteran's claim, as noted in the paragraph above, with the current examination, and provide a complete discussion of all findings in relation to the pertinent evidence of record.  The examiner must address the severity of the low back disability from March 2007 to the present.

b.) For the right lower extremity examination, the examination report should specifically state whether there is complete or incomplete foot drop.  If it is determined that the Veteran's right lower extremity is characterized by incomplete foot drop, the examiner should specify whether such is mild, moderate or severe.  Any and all other symptoms of his right lower extremity disorder must be reported in complete detail.  The examiner is also asked to discuss whether (and to what extent, if any) the Veteran's right lower extremity disorder affects his daily activities of living and occupational duties.  In addition, the examiner should correlate the findings from the August 2008 VA examination report with the July 2011 VA examination report, the medical evidence addressed in the August 2015 JMR, and the medical evidence addressed in the attorney's April 2016 statement in support of the Veteran's claim with the current examination, and provide a complete discussion of all findings in relation to the pertinent evidence of record.  The examiner must address the severity of the right lower extremity radiculopathy from March 2008 to the present.

c.) For the left lower extremity examination, the examiner must provide a complete diagnosis and examination findings, as are requested in the paragraph above pertaining to the right lower extremity.  He/she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left lower extremity disorder, to specifically include radiculopathy, is of service onset; otherwise related to service; caused by the service-connected low back disability and/or right lower extremity radiculopathy; or aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected low back disability and/or right lower extremity radiculopathy.

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  
 
4.  The AOJ should undertake any other necessary development or notice, to include sending the Veteran appropriate notice regarding the TDIU claim and obtaining any additional VA examination deemed warranted.

5.  The AOJ should adjudicate the issue of service connection for left lower extremity radiculopathy, to include on a secondary causation and secondary aggravation basis.  Appropriate notice should be provided to the Veteran and his attorney.  If a timely notice of disagreement is received, a statement of the case should be sent to them and this issue should be returned to the Board only if an appeal is appropriately perfected.

6.  Thereafter, the AOJ should readjudicate the claims on appeal, to include the raised issue of TDIU (from 2008 to the present).  If the claim for service connection for radiculopathy of the left lower extremity has been adjudicated favorably for the Veteran, that issue and all other service-connected disabilities should be addressed in connection with the TDIU claim.  If the decision is adverse the Veteran, he and his attorney should be provided a supplemental statement of the case and provided the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

